BARNES, Justice:
This is an appeal by Appellant, Robert Wesley, from an order of the Trial Court terminating his parental rights and those of the natural mother, Ann Keyes, to their child, Derrick Keyes, age two and one-half years at the time of the hearing. This is a companion case to No. 49,717, styled “In the Matter of Derrick Keyes, a child under 18 years of age, to-wit: 2½ years,” 574 P.2d 1026 (Okl.1977), also decided today. The relief sought and argument of Appellant, Robert Wesley, is basically the same.
The child in question, Derrick Keyes, was living in the care and custody of his natural mother, Ann Keyes, having earlier been adjudicated a dependent and neglected child, with custody in the Department of Institutions, Social and Rehabilitative Services (Department). It appears that Ann Keyes left the child in Appellant Wesley’s care while she went shopping. Upon her return, the child was passing blood in his stool, whereupon he was taken to a Tulsa hospital. The evidence strongly indicated anal abuse.
The State filed a motion asking that the parental rights of both Robert Wesley and *1036Ann Keyes be terminated to protect the physical and mental health and morals of the child. After a hearing, in which both parties were represented by counsel, Referee Helen Kannady of the Tulsa County District Court, Juvenile and Family Relations Division, filed a combined report that included findings which applied to Appellant Wesley and to the natural mother in the companion case, recommending termination of parental rights. The Trial Court confirmed the Referee’s report and ordered termination of the parental rights of Robert Wesley and Ann Keyes.
Appellant Wesley appeals. His propositions on appeal and authorities cited in support are identical to those in the companion case and were therein resolved.
Because of the decision in the companion case, we also affirm the Trial Court’s order in the instant case.
AFFIRMED.
HODGES, C. J., LAVENDER, V. C. J., and DAVISON, IRWIN, and BERRY, JJ„ concur.
WILLIAMS, SIMMS and DOOLIN, JJ„ dissent.